DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (drawn to a method for obtaining a genetically modified hematopoietic stem cell), CRISPR/Cas9, and SEQ ID NO: 4 in the reply filed on 9/15/2022 is acknowledged.
Claims 11-18 and 35-39 have been cancelled.
Claims 19-21, 42, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-10, 32-34, 40, and 41 are under examination.

Claim Objections
Claim 1 is objected to because of the recitation “disrupting a BCL11A genomic region”.  Appropriate correction to “disrupting a target BCL11A genomic region” is required.

Claims 1 and 41 are objected to because of the recitation “region from positions”.  Appropriate correction to “region within positions” is required.

Claims 1 and 26 are objected to because of the recitation that the genomic region is located in “a region” (last line/last two lines, respectively).  Appropriate correction to “the region” is required.

Claim 4 is objected to because of the recitation “of BCL11A genome”.  Appropriate correction to “in the BCL11A genomic region” is required.

Claim 5 is objected to because of the recitations “The method of claim 4, an sgRNA comprising”, “a sequence selected from”, and “for the gene editing of the BCL11A genome”.  Appropriate correction to “The method of claim 4, wherein an sgRNA comprising”, “the sequence selected from”, and “for disrupting the target BCL11A genomic region” is required.

Claims 8 and 9 are objected to because of the recitation “the Cas9-encoding nucleotides”.  Appropriate correction to “the Cas9-encoding polynucleotide” is required.

Claim 34 is objected to because of the recitation “a nucleotide sequence” (line 3).  Appropriate correction to “the nucleotide sequence” is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-12, 19, and 36-38 of copending Application No. 16/758,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for increasing HbF in human hematopoietic cells by disrupting the BCL11A genomic region by using an sgRNA comprising the sequence set forth by SEQ ID NO: 4 targeting the BCL11A enhancer; to the same hematopoietic stem cell comprising increased HbF levels; and to the same gRNA.  A sequence comparison revealed that SEQ ID NO: 4 recited in the application claims is the same as the instant SEQ ID NO: 4 (compare the sequence listings).  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation "the sgRNA".  There is insufficient antecedent basis for this limitation in the claims.
Claim 8 and 9 recite the limitation "the Cas9-encoding nucleotides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is included in the rejection because it depends from the rejected claims 8 and 9 and for failing to further clarify the basis for the rejection.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “200-600 V” renders the claim indefinite because this recitation does not define the electroporation protocol.  The experimentally controlled parameter for electroporation is the electric field strength (the voltage delivered across the electrode gap; V/cm), not the voltage per se.  Since the electrical field strength is inversely proportional with the gap between the electrodes, to achieve the same field strength, the voltage must be adjusted according to the gap size.  The electric field strength is the critical parameter, which allows reversible pore formation upon reaching a strength surpassing the electrical potential of the cell membrane.  The same voltage results in the delivery of different electric field strengths across different electrode gaps, i.e., different electroporation protocols (see the attached Ng et al., BTX online, 2019).  Thus, the mere recitation of a voltage in the absence of a specified electrode gap does not define the electroporation protocol.  The instant specification does not remedy this ambiguity as it merely discloses 200-600V without a specified electrode gap.  Since it cannot be determined what electroporation protocol is encompassed by the instant claims, the meets and bounds of the claims cannot be determined and the claims are indefinite.
For art purposes and consistent with the art reporting V/cm and not voltage per se, the claims are reasonably interpreted as being drawn to V/cm. 

Claim Rejections - 35 USC § 112(d)
14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
By reciting “editing the BCL11A genome” (i.e., encompassing modifications other than disruptions), claims 5-7 broaden the subject matter of the independent claim 1, which is limited to disrupting the BCL11A genomic region.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 32-34, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boitano et al. (WO 17/115268, published on 6/7/2017; cited on the IDS filed on 8/5/2022), as evidenced by the attached Sequence Alignment.
Boitano et al. teach a method for increasing the expression of fetal hemoglobin (HbF) in hematopoietic stem cells by administering to the hematopoietic stem cells CR001128 sgRNA or CR001128 dgRNA complexed with Cas9 protein to disrupt the BCL11A enhancer by targeting the CTTCCT sequence located within the chr2:60495236-60495258 region; CR001128 sgRNA and CR001128 dgRNA both comprise the sequence set forth by SEQ ID NO: 338 (claims 1-5, 32, 40, and 41) (see p. 1, lines 19-23; Table 7, see p 171; p. 225, lines 15-21; Table 17, on p. 370-371; p. 431, lines 8-18; Fig. 41-42).  As evidenced by the attached sequence alignment, SEQ ID NO: 338 is identical to the claimed SEQ ID NO: 4 (claims 4, 5, and 32).
With respect to claims 6, 7, 33, and 34, Boitano et al. teach CR001128 sgRNA is chemically modified with 2’-O-methyl at the first/last three bases at its 5’/3’ ends (see p. 14, line 25 through p. 18, line 4; p. 225, lines 22-25).  Thus, Boitano et al. teach all claim limitations and anticipate the claimed invention.

Claims 1-7, 32-34, 40, and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boitano et al. (WO 17/115268, published on 6/7/2017; cited on the IDS filed on 8/5/2022), as evidenced by the attached Sequence Alignment.
Boitano et al. teach a method for increasing the expression of fetal hemoglobin (HbF) in hematopoietic stem cells by administering to the hematopoietic stem cells CR001128 sgRNA or CR001128 dgRNA complexed with Cas9 protein to disrupt the BCL11A enhancer by targeting the CTTCCT sequence located within the chr2:60495236-60495258 region; CR001128 sgRNA and CR001128 dgRNA both comprise the sequence set forth by SEQ ID NO: 338 (claims 1-5, 32, 40, and 41) (see p. 1, lines 19-23; Table 7, see p 171; p. 225, lines 15-21; Table 17, on p. 370-371; p. 431, lines 8-18; Fig. 41-42).  As evidenced by the attached sequence alignment, SEQ ID NO: 338 is identical to the claimed SEQ ID NO: 4 (claims 4, 5, and 32).
With respect to claims 6, 7, 33, and 34, Boitano et al. teach CR001128 sgRNA is chemically modified with 2’-O-methyl at the first/last three bases at its 5’/3’ ends (see p. 14, line 25 through p. 18, line 4; p. 225, lines 22-25).  Thus, Boitano et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 32-34, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Boitano et al., in view of Malina et al. (Genes & Development, 2013, 27: 2602-2614).
The teachings of Boitano et al. are applied as above for claims 1-7, 32-34, 40, and 41.  Boitano et al. teach administering Cas9 protein and not a Cas9-encoding nucleic acid (claim 8).  Malina et al. teach that sgRNAs and Cas9 could be delivered together from all-in-one vectors encoding both sgRNAs and Cas9 (see Abstract; p. 2604, Fig. 1A; p. 2605, Fig. 2A).  Modifying Boitano et al. by using all-in-one vectors would have been obvious to one of skill in the art to achieve the predictable result of increasing HbF expression in hematopoietic stem cells.
With respect to claim 9, Boitano et al. teach electroporation to introduce the sgRNA and Cas9 into the hematopoietic stem cells (see p. 36, lines 5-11; p. 335, lines 3-12; paragraph bridging p. 354 and 355).  One of skill in the art would have found obvious to use electroporation to introduce the all-in-one vectors in the hematopoietic stem cells to achieve the predictable result of increasing HbF expression in hematopoietic stem cells.
 While Boitano et al. do not teach the conditions recited in claim 10, there is no evidence of record indicating that using the claimed electroporation conditions leads to unexpected results over Boitano et al.  As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


No claim is allowed.  No claim is free of prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633